UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6247



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMOS CEDRIC DIXON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CR-98-520, CA-02-2800-6-24)


Submitted:   July 22, 2003                 Decided:   August 25, 2003


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amos Cedric Dixon, Appellant Pro Se. Arthur Bradley Parham, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Amos Cedric Dixon, a federal prisoner, appeals the district

court’s order denying his motion for reduction of sentence under 18

U.S.C.   §   3582(c)(2)   (2000),   based   upon   Amendment   599   to   the

Sentencing Guidelines.      At the outset, we must determine whether

Dixon timely filed his notice of appeal.           In criminal cases, the

defendant must file his notice of appeal within ten days of the

entry of judgment. Fed. R. App. P. 4(b)(1)(A); United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).            With or without a

motion, the district court may grant an extension of time to file

of up to thirty days upon a showing of excusable neglect or good

cause.   Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d

351, 353 (4th Cir. 1985). Where excusable neglect is apparent from

the face of record, we need not remand the case to the district

court for such determination.       Reyes, 759 F.2d at 354.

     The district court entered its order on the criminal docket on

January 2, 2003, see Fed. R. App. P. 4(b)(6); the ten-day appeal

period expired on January 16, 2003.          Dixon dated his notice of

appeal January 28, and it was filed on February 6, 2002.             Dixon’s

notice of appeal was, therefore, filed beyond the ten-day appeal

period but within the excusable neglect period.                Because the

district court’s order denying relief misinforms Dixon that he had

thirty days in which to note his appeal, we find excusable neglect

appears on the face of the record.       See Reyes, 759 F.2d at 354; see


                                     2
also Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507

U.S. 380, 388 (1993) (discussing factors relevant in determining

whether excusable neglect exists); United States v. Clark, 51 F.3d

42, 44 (5th Cir. 1995) (holding “Pioneer controls determinations of

excusable neglect under Rule 4(b)”).          Thus, we have jurisdiction

over Dixon’s appeal.

     Turning to the merits of Dixon’s appeal, we have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Dixon v. United States, Nos. CR-98-520, CA-02-2800-6-24

(D.S.C. Aug. 21, 2002). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      3